Citation Nr: 0911345	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  00-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Evaluation of status post back fusion of the L3 through S1 
vertebra with iliac bone graft, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The Veteran served with the United States Army, to include 
active duty for training (ADUTRA) from August 1972 to 
February 1973, and in August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In this decision, the RO denied an 
increased evaluation for the Veteran's lumbar spine 
disability.  His previous 40 percent evaluation was confirmed 
and continued.

The Veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) from the Board in March 2001.  Usually, this VLJ 
would make the final determination in this appeal.  However, 
this individual no longer is employed by the Board.  The 
Veteran was notified of this circumstance by letter issued in 
November 2005, and he was offered an opportunity to have a 
hearing before another VLJ.  He requested such a hearing and 
it was held in April 2006.  This VLJ will make the final 
determination in this case.

This case was remanded to the Agency of Original Jurisdiction 
(AOJ) in May 2001, January 2006, August 2007, and May 2008 
for development of the evidence.

The Board denied the Veteran's claim in June 2006.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the Court granted 
the parties' Joint Motion for Remand and vacated the Board's 
decision.

The Board notes that, in a September 2008 rating decision, 
the RO granted the Veteran's claim of entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU), arising from the Veteran's service-connected 
disability.  As such, this claim is no longer before the 
Board.  In that same rating decision, the RO increased the 
Veteran's evaluation for his spine disability to 60 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, the Board remanded the Veteran's claim in 
May 2008 because the RO had not complied with the Board's 
August 2007 remand.  The Board now finds that the examination 
conducted in July 2008 also did not comply with the Board's 
remand instructions.  The Court has held that a remand by the 
Board confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is necessary to comply with the March 2007 Joint 
Motion and the Board's August 2007 and May 2008 remands.

Specifically, the August 2007 and May 2008 remands directed 
that the Veteran should be afforded all appropriate testing, 
including an EMG, unless the examiner determined it was 
contraindicated.  If the EMG was determined to be 
contraindicated, the examiner was to state why the test was 
not conducted.  However, a review of the July 2008 VA 
examination report reveals that an EMG was not conducted, and 
the examiner did not explain why.  As such, a remand is 
necessary to afford the Veteran the EMG, unless the examiner 
determines it is contraindicated.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a VA 
examination to determine the nature and 
likely etiology of any currently present 
neurologic findings pertaining to his 
lower extremities.  The claims file should 
be made available for review.  All 
appropriate testing should be carried out.  
An EMG of the lower extremities and nerve 
conduction studies should be conducted, 
unless the examiner determines they are 
contraindicated.  If so, the examiner 
should state why any such test was not 
conducted.  The examiner should identify 
all currently present neurologic 
disabilities of the lower extremities.  
Upon examination and review of the claims 
folder, the examiner should provide an 
opinion regarding whether it is at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
such disability results from the Veteran's 
service-connected status post back fusion 
of the L3 through S1 vertebra with iliac 
bone graft.  If there is neurological 
deficit, the examiner should identify the 
presence of sensory, motor, trophic or 
other changes.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

